Citation Nr: 0806635	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellar tendon pain syndrome, left knee.    

2.  Entitlement to an evaluation in excess of 10 percent for 
patellar tendon pain syndrome, right knee.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1989 to October 
1997.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.   

2.  During the appeal period at issue in this case, the 
veteran's left knee disability, which involves degenerative 
arthritis (confirmed on x-rays), has manifested as pain, 
including on motion, worse during flare-ups, stiffness, 
tenderness, grinding, guarding, limitation of motion, 
increased on repetitive use, and minimal subluxation.

3.  During the appeal period at issue in this case, the 
veteran's right knee disability, which involves degenerative 
arthritis (confirmed on x-rays), has manifested as pain, 
including on motion, worse during flare-ups, stiffness, 
tenderness, swelling, grinding, guarding, limitation of 
motion, increased on repetitive use, and minimal subluxation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellar tendon pain syndrome, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2007).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for left knee subluxation have been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellar tendon pain syndrome, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2007).

4.  The criteria for entitlement to a separate 10 percent 
evaluation for right knee subluxation have been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2007).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

Recently, the Court held that, with regard to claims for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. Jan. 30, 2008).  The Court further held that, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated December 2004 and December 2005, the 
first sent before initially deciding those claims in a rating 
decision dated April 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  The content of such notice 
letters, considered in conjunction with the content of 
another letter the RO sent the veteran in March 2006, also 
reflects compliance with the requirements of the law as found 
by the Court in Dingess/Hartman.  

In the aforementioned notice letters, the RO acknowledged the 
veteran's claims, notified the veteran of the evidence needed 
to substantiate those claims, including evidence showing a 
worsening of his knee disabilities and the effect such 
disabilities have on his employment, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, it identified the evidence it had received 
in support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all evidence he had in his possession, which pertained 
to his claims.  

The Board recognizes that none of the notice letters fully 
discussed the criteria for an increased rating, as 
contemplated by the Court in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  However, the Board 
finds that any content-related notice errors did not affect 
the essential fairness of the adjudication of the claims 
decided herein.  In the Statement of the Case, the veteran 
discussed medical findings that indicate actual knowledge of 
the evidence needed to meet that criteria, most notably in 
his substantive appeal.  The claims were subsequently 
readjudicated in a Supplemental Statement of the Case.  As 
actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on his behalf, has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  See 
Vazquez-Flores, slip op. at 12, (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)).  



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to these claims, including 
service medical records and post-service treatment records.  
Since then, in a written statement received in February 2007, 
the veteran has indicated that he has no other information or 
evidence to give VA in support of his claims.  The RO also 
conducted medical inquiry in support of the veteran's claims 
by affording the veteran VA examinations, during which VA 
examiners addressed the severity of the veteran's knee 
disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for 
his knee disabilities.  He asserts that the evaluations 
assigned these disabilities do not accurately reflect the 
severity of his bilateral knee symptomatology.  Allegedly, 
such symptomatology includes increasing pain and discomfort, 
weakness, and fatigue, does not respond to medication, and 
interferes with his ability to function, including 
athletically, by more than 20 percent.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's left and right knee 
disabilities as 10 percent disabling pursuant to Diagnostic 
Codes (DCs) 5024 and 5257.  DC 5024 is to be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, under DC 5003.  38 C.F.R. § 4.71a, DC 5024 
(2007).  DC 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate DC for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007).

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2005); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding 
that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  

DC 5257 provides that a 10 percent evaluation is assignable 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2007).

DC 5256 is also relevant in this case.  It provides that an 
evaluation of at least 30 percent is assignable for ankylosis 
of the knee.  38 C.F.R. § 4.71a, DC 5256 (2007).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's knee disability 
pictures do not more nearly approximate the criteria for 
evaluations in excess of 10 percent under DC 5024.  This 
evidence also establishes that the veteran's knee disability 
pictures warrant the assignment of separate 10 percent 
evaluations under 5257.

During service, from 1994 to 1997, the veteran sought 
treatment for bilateral knee complaints, including pain.  
Medical professionals confirmed the pain, noted edema and 
crepitus, placed the veteran on a profile that limited his 
activities, and recommended certain exercises for treatment 
purposes.  X-rays revealed no abnormalities.

Following discharge, beginning in 1998, the veteran received 
VA and private treatment for knee complaints, including pain, 
stiffness, popping and effusion, and underwent VA 
examinations of his knees.  During treatment visits, medical 
professionals objectively confirmed the pain and noted 
minimal lateral subluxation, flexion from 0 to 120 degrees, 
and crepitus.  During a VA examination conducted in October 
2003, an examiner noted tenderness bilaterally, flexion from 
0 to 105 degrees bilaterally, no additional limitation on 
repetitive testing, and minimal lateral subluxation of the 
patella bilaterally.  X-rays of the knees taken in 1998 
revealed no abnormalities.  X-rays of the knees taken in 2003 
revealed early stage degenerative arthritis.   

During VA examinations conducted in January 2005 and February 
2007, examiners noted extension to 0 degrees, flexion to at 
least 110 degrees, both with pain, increased on repetitive 
motion, tenderness, crepitance, stiffness, constant grinding, 
guarding, and swelling.  Based on x-rays of the knees taken 
in 2007, one examiner diagnosed degenerative joint disease of 
the knees.   

In sum, the veteran's left and right knee disabilities, which 
involve degenerative arthritis (confirmed on x-rays), have 
been consistently shown to be manifested by pain, including 
on motion, worse during flare-ups, stiffness, tenderness, 
grinding, guarding, limitation of motion, increased on 
repetitive use, and minimal subluxation.

All symptoms except the subluxation are contemplated in the 
10 percent evaluations assigned the veteran's left and right 
knee disabilities under DC 5024.  Evaluations in excess of 10 
percent are not assignable for these knee disabilities under 
DC 5024, in conjunction with DCs 5260 and 5261, as the 
evidence does not establish that, even during flare-ups or on 
repetitive use, either of these disabilities limits flexion 
or extension to degrees that would warrant compensable 
ratings under those codes.  

That notwithstanding, given the fact that medical 
professionals have noted subluxation of the knees, albeit 
minimal, separate 10 percent evaluations may be assigned the 
subluxation under DC 5257.  Evaluations in excess of 10 
percent may not be assigned the disabilities under DC 5257, 
however, in the absence of evidence establishing the presence 
of more than slight subluxation or instability.    

In light of the foregoing, the Board concludes that the 
criteria for entitlement to increased evaluations for left 
and right knee disabilities have not been met.  The Board 
further concludes that the criteria for entitlement to 
separate 10 percent evaluations for left and right knee 
disabilities have been met.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
because the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claims for increased evaluations for left 
and right knee disabilities.  Rather, as a preponderance of 
the evidence is against such claims, they must be denied.


ORDER

An evaluation in excess of 10 percent for patellar tendon 
pain syndrome, left knee, is denied.    

A separate 10 percent evaluation for left knee subluxation is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

An evaluation in excess of 10 percent for patellar tendon 
pain syndrome, right knee, is denied.    

A separate 10 percent evaluation for right knee subluxation 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


